 



EXHIBIT 10.21

Pharma Services Holding, Inc.
c/o One Equity Partners
230 Park Avenue, 18th Floor
New York, New York 10022

October 30, 2003

Ron Wooten
c/o Quintiles Transnational Corp.
4709 Creekstone Drive
Riverbirch Building, Suite 300
Durham, NC 27703

Re: Stock Option

Dear Ron,

As you know, on September 25, 2003, Quintiles Transnational Corp. (“Quintiles”),
became an indirect wholly-owned subsidiary of Pharma Services Holding, Inc. (the
“Company”). We are pleased to inform you that you will be granted an option
(“Option”) to purchase shares of common stock (“Shares”) of the Company pursuant
to the Company’s Stock Incentive Plan (the “Plan”) and on the terms and
conditions set forth below.



1.   Number of Shares subject to Option. 225,000 Shares.   2.   Exercise Price
per Share. $14.50   3.   Vesting. The Option will vest and become exercisable as
to as to 20% of the total number of Shares subject to the Option on the 25th day
of each September, beginning September 25, 2004 and ending September 25, 2008,
provided that (i) the Option will become fully vested and exercisable upon a
“Sale of the Company”, as defined in the Plan, and the Committee will not
exercise its discretion to provide otherwise, and (ii) the Option will become
fully vested and exercisable upon your termination of employment by reason of
your death or pursuant to Section 4.3(ii) of your Executive Employment Agreement
(physical or mental inability to perform). In no event will any portion of the
Option that is not vested and exercisable at the time of your termination of
employment with the Company and its subsidiaries for any reason (after taking
into account any vesting that occurs upon termination of employment pursuant to
clause (ii) of the preceding sentence) become vested and exercisable following
such termination.   4.   Termination of Option. The Option will terminate as
provided in Section 5(b) of the Plan.

 



--------------------------------------------------------------------------------



 





5.   Restrictions on Shares. Any Shares that you acquire upon exercise of the
Option will generally be nontransferable, and subject to such other restrictions
as contained in Section 8 of the Plan. For purposes of Section 8(c)(ii) of the
Plan (Repurchase Right), in making a good faith determination of “Fair Market
Value”, the Committee will take into account the most recent outside event
pursuant to which a value of a Share can be implied (including, without
limitation, an equity issuance, stock option grant or valuation by an appraisal
firm, investment bank or similar organization), provided that if no such event
has occurred within the preceding 12 months, the Committee shall obtain a new
valuation by an appraisal firm, investment bank or similar organization, and
shall take such valuation into account in determining Fair Market Value. For
purposes of the proviso contained in Section 8(c)(ii) of the Plan, clause
(x) thereof shall not apply, and clause (z) shall apply only if the breach
referred to therein is material.   6.   Taxes. A separate information statement
describing the tax considerations relating to your option grant will be provided
to you.   7.   Subject to Plan. The Option is being granted pursuant to the
Plan, a copy of which is attached, and is subject to the terms of the Plan in
all respects.   8.   Condition. The grant of the Option is conditional upon your
execution of an amendment to your Executive Employment Agreement with Quintiles
in the form attached as Exhibit A no later than November 17, 2003.   9.  
Acknowledgement. You acknowledge: (i) that the Plan is discretionary in nature
and may be suspended or terminated by the Company at any time; (ii) that each
grant of an Option is a one-time benefit, which does not create any contractual
or other right to receive future grants of Options, or benefits in lieu of
Options; (iii) that all determinations with respect to any such future grants,
including, but not limited to, the times when Options shall be granted, the
number of shares subject to each Option, the Option price, and the time or times
when each Option shall be exercisable, will be at the sole discretion of the
Committee; (iv) that your participation in the Plan shall not create a right to
further employment with the Company and shall not interfere with the Company’s
or your ability to terminate the your employment relationship at any time with
or without cause; (v) that your participation in the Plan is voluntary; (vi)
that the value of the Option is an extraordinary item of compensation which is
outside the scope of your employment contract, if any; and (vii) that the Option
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.   10.  
Employee Data Privacy. As a condition of the grant of Option, you consent to the
collection, use and transfer of personal data as described in this Section 10.
You understand that the Company and its Affiliates hold certain personal
information about you including, but not limited to, your name, home address and
telephone number, date of birth, social security number, salary, nationality,
job title, shares of common stock or directorships held in the

2



--------------------------------------------------------------------------------



 





    Company, details of all Options or other entitlement to shares of common
stock awarded, cancelled, exercised, vested, unvested or outstanding in your
favor, for the purpose of managing and administering the Plan (“Data”). You
further understand that the Company and/or its Affiliates will transfer Data
amongst themselves as necessary for the purposes of implementation,
administration and management of your participation in the Plan, and that the
Company and/or any of its Affiliates may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plans. You understand that these recipients may be located in
your country of residence or elsewhere, such as the United States. You authorize
them to receive, possess, use, retain and transfer Data in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding
shares of common stock on your behalf to a broker or other third party with whom
the shares acquired on exercise may be deposited. You understand that he or she
may, at any time, view the Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the local human resources
representative.

*  *  *  *



  Sincerely yours,



  PHARMA SERVICES HOLDING, INC.

3